Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in granting the CPLR article 78 petition seeking reinstatement of petitioner into the sexual offenders treatment group at Collins Correctional Facility. “ Tt is well settled that a court may not substitute its judgment for that of the board or body it reviews unless the decision under review is arbitrary and unreasonable and constitutes an abuse of discretion’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 232, quoting Matter of Diocese of Rochester v Planning Bd., 1 NY2d 508, 520; see, Matter of Arrocha v Board of Educ., 93 NY2d 361, 363-364; Matter of Wagschal v Board of Examiners, 69 NY2d 672, 674). The court failed to find that respondents’ determination was arbitrary and unreasonable or an abuse of discretion, nor would the record support such a finding. (Appeal from Judgment of Supreme Court, Erie County, Sedita, Jr., J. — CPLR art 78.) Present — Hayes, J. P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.